George K. Cracraft, Judge, dissenting. I dissent. As I understand appellants’ first point, they primarily argue that the Commission erred in ordering them to make direct remittance of any portion of the claimant’s share of the attorney’s fee, as Ark. Code Ann. § 11-9-715 (1987) provides that one-half of the total fee be paid “by the claimant.” Appellants also argue under their first point that, in any event, the Commission erred in requiring that sums be deducted from amounts otherwise due to the medical providers and applied to the claimant’s share of the attorney’s fee, since the statute provides that the claimant’s share of the fee is to be paid “out of compensation payable to [him].” As I understand the prevailing opinion, it fails to address the first of these arguments, but does address the second one. Although I have no problem with the majority’s interpretation of the statute as it relates to the responsibility of medical providers, I do not think that these appellants have standing to raise that issue on appeal. The employer and the carrier cannot be aggrieved by the Commission’s holding that a portion of the claimant’s attorney’s fee be paid by third persons. For perfectly valid and sensible reasons, our appellate courts refuse to issue declaratory judgments and address only those issues presented by an “aggrieved party”. While I prefer to avoid dissents, I feel more comfortable in adhering to the time-honored wisdom of not deciding issues that are not properly before us, even though they are advanced by the parties and amici or are of particular interest to some segments of the public.